DETAILED ACTION
	This is in response to the above application filed on 10/01/2019. Claims 1-4 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the grasping piece” in lines 7-8 and in line 10. It is unclear if “the grasping piece” is referring to “the at least one grasping piece” of the pair of grasping pieces or if it is referring to another of the pair of grasping pieces. For the purpose of examination “the grasping piece” is interpreted to mean “the at least one grasping piece” that is pivotally supported.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0193146).
Regarding claim 1, Lee et al. discloses a medical treatment tool (FIG 53A-53C) comprising: a pair of grasping pieces (2002, 2004, FIGs 53A-53C, paragraph [0236]), at least one of which is pivotally supported (Paragraph [0236]) so that the at least one grasping piece pivots on a pivot axis (2010, paragraph [0236], FIGs 53A and 53C) orthogonal to a longitudinal axis (Pivot axis 2010 is orthogonal to a longitudinal axis of the device); and a driving mechanism (Components shown in FIG 53A proximal to jaws 2002 and 2004) that is configured to cause the grasping piece to pivot (Paragraphs [0236-0239]), wherein the driving mechanism includes a cylindrical part (2006, FIG 53A shows the base 2006 is cylindrical) that is disposed at a proximal end of the grasping piece (FIG 53A) and has the pivot axis as a center axis (FIG 53A shows that axis 2010 extends through cylindrical piece 2006, including through a center of 2006. Therefore, 2010 is interpreted as being a center axis of the cylindrical part); a driving member (See FIG 53B below, paragraphs [0237-0238]) that has an outer surface (The geared proximal outer surface 2022 shown in FIG 53B) that is configured to make rolling contact with an inner surface of the cylindrical part (Paragraph [0237]; the geared outer surface 2022 makes rolling contact with 2023, which is inside of the cylindrical part. Gear member 2016, which includes 2023 is interpreted as an inner surface of the cylindrical part 2006 because it is a surface housed within an interior of 2006), the driving member being rotatably supported on an inner side of the cylindrical part (2022 is rotatable and housed within 2006, FIGs 53A-53B) so that the driving member can rotate about an axis (2011) parallel to the 

    PNG
    media_image1.png
    425
    536
    media_image1.png
    Greyscale

Lee et al. is silent regarding a long supporting unit, wherein the grasping pieces are pivotally supported on a distal end of the supporting unit, and the force transmitting members transmit a force applied to a proximal end of the supporting unit.
However, Lee et al. teaches in the alternative embodiment of FIGs 2-4, a medical treatment tool (14) comprising a long supporting unit (302 and 303, FIGS 3-4, paragraph [0106]), wherein a pair of grasping pieces (650 and 652 of tool 18) are pivotally supported on a distal end of the supporting unit (FIGS 3-4, paragraph [0106]), and wherein a force transmitting member (Cables, paragraphs [0116-0117]) transmit a force applied to a proximal end of the supporting unit (Paragraph [0117]).

Regarding claim 2, Lee et al. discloses the invention substantially as claimed, as set forth above for claim 1. Lee et al. further discloses an internal gear (2023, paragraphs [0237-0238], FIGs 53B-53C) is formed in the inner surface of the cylindrical part (The gear is formed within cylindrical part 2006), and an external gear (Gear of 2022, FIG 53B) that meshes with the internal gear (Paragraph [0237]) is 16 formed in an outer surface of the driving member (FIG 53B shows the gear is formed on an outer surface). 
Regarding claim 4, Lee et al. discloses the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the supporting unit has flexibility (At least section 303 of the supporting unit in the device as modified is flexible, paragraph [0106]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0193146) in view of Fujii (US 2018/0235589).
Regarding claim 3, Lee et al. discloses the invention substantially as claimed as set forth above for claim 2.
Lee et al. is silent regarding one of the internal gear and the external gear is a pin gear, and the other is a cycloidal gear. 
However, Fujii teaches a force transmission mechanism comprising an internal gear (8a, FIG 4) that is a cycloidal gear (8a, FIG 4, paragraphs [0031 and 0049-0050]) and an external gear (8b, FIG 4) that is a pin gear (8b, FIG 4, paragraphs [0031 and 0049-0050]), while also disclosing that this configuration is interchangeable with two teethed gears (FIG 3, paragraph [0031]).

Additional relevant prior art
Jinno et al. (US 2007/0288044) shows in FIG 3 a long supporting unit (20), a pair of grasping pieces (48a, 48b) a driving mechanism (18, FIG 4) and a force transmitting member (30a-30c, FIG 3, paragraphs [0038-0040]).
Kawai et al. (US 2009/0031842) shows in FIGs 1-6 a long supporting unit (48), a pair of grasping pieces (190, 192) a driving mechanism (12, FIGs 3-4) and a force transmitting member (52, 54, 56, FIGs 5-6, paragraphs [0036-0037]).
Melsheimer et al. (US 2016/0242800) shows in FIGs 1-3 a long supporting unit (40), a pair of grasping pieces (76) a driving mechanism (50, FIG 6) and a force transmitting member (61, 62, FIGs 5-6, paragraph [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771